DETAILED ACTION
Claims 5-22 are pending in the instant application, Applicant amending claims 5, 11, and 17.
The citation of references or the text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The present application is examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Applicant filed a request for continued examination after a final rejection under 37 CFR 1.114.  The Office withdraws the finality of the previous Office action, as this application is eligible for continued examination under 37 CFR 1.114 and Applicant paid the fee set forth in 37 CFR 1.17(e). The Office entered Applicant's submission filed on December 7, 2022.

Allowable Subject Matter
Applicant’s amendment of including variable privacy settings automatically upon the context of the travel companions accompanying the user is not reasonably suggested by the prior art search and made of record. As such, one having ordinary skill in the art at the time of invention is more likely than not to find the independent claims as a whole as not obvious.
As such, claims 5-22 are allowable over the prior art, notwithstanding the rejection under Double Patenting below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,870,594. 
Claims 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-17 of U.S. Patent No. 9,870,594. 
Claims 17-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 2-9 of U.S. Patent No. 9,870,594. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between the instant claims and the prior granted patent amount to minimal changes, mostly associated with extra-solution activity or similar elements.

Claims 5-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 11-17 of U.S. Patent No. 10,796,387. 
Claims 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-8 of U.S. Patent No. 10,796,387. 
Claims 17-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 11-17 of U.S. Patent No. 10,796,387.
Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between the instant claims and the prior granted patent amount to minimal changes, mostly associated with extra-solution activity or similar elements.

Response to Arguments
Applicant's arguments filed December 7, 2022 have been fully considered.
Concerning the rejection under 35 USC 103:
Applicant’s amendments are sufficient to overcome the prior art of record. Further search and consideration of the available prior art shows that the claims are now more likely than not to be considered to be not obvious by one having ordinary skill in the art at the time of the invention. Thus, the previous rejection under 35 USC 103 is withdrawn and the claims would be allowable, notwithstanding the rejection under Double Patenting.

Concerning the rejection under Double Patenting:
The rejections under double patenting will be maintained as appropriate during prosecution of this application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached at 571-272-6724. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on accessing the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leland Marcus/
Primary Examiner
Art Unit 3623